Name: Commission Implementing Regulation (EU) 2015/2013 of 11 November 2015 laying down implementing technical standards with regard to standard deviations in relation to health risk equalisation systems in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: social protection;  health;  Europe;  technology and technical regulations;  insurance;  European Union law;  civil law
 Date Published: nan

 12.11.2015 EN Official Journal of the European Union L 295/9 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2013 of 11 November 2015 laying down implementing technical standards with regard to standard deviations in relation to health risk equalisation systems in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 109a(4) thereof, Whereas: (1) For the purpose of the calculation of the health underwriting risk module of the standard formula for the Solvency Capital Requirement, standard deviations for premium and reserve risk should be laid down in relation to specific national legislative measures which permit the sharing of claims payments in respect of health risk amongst insurance and reinsurance undertakings. (2) Such standard deviations should be laid down only in relation to the Zorgverzekeringswet (Health Care Insurance Act) providing for a mandatory basic health insurance (basisverzekering) in the Netherlands (hereinafter the health risk equalisation system in the Netherlands). According to a survey of the European Insurance and Occupational Pensions Authority, the health risk equalisation system in the Netherlands is the only such system within the Union that meets the criteria set out in Articles 109a(4) and (5) of Directive 2009/138/EC. (3) The standard deviations laid down in this Regulation have been determined by taking into account the calculations provided by De Nederlandsche Bank. (4) This Regulation is based on the draft implementing technical standards submitted by the European Insurance and Occupational Pensions Authority to the Commission. (5) The European Insurance and Occupational Pensions Authority has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Standard deviations For medical expense insurance and proportional reinsurance subject to the health risk equalisation system in the Netherlands, insurance and reinsurance undertakings shall use in the calculation of the health underwriting risk module the following standard deviations: (a) 2,7 % for the NSLT health insurance premium risk; (b) 5 % for the NSLT health insurance reserve risk. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48).